Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 1 of 52




                 EXHIBIT C
   Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 2 of 52




              Privacy Impact Assessment
                        for the

Border Searches of Electronic Devices
                     August 25, 2009

                    Contact Points
                Thomas S. Winkowski
   Assistant Commissioner, Office of Field Operations
          U.S. Customs and Border Protection
                    (202) 344-1620

                    Kumar C. Kibble
         Acting Director, Office of Investigations
       U.S. Immigration and Customs Enforcement
                     (202) 732-3000


                   Reviewing Official
                  Mary Ellen Callahan
                  Chief Privacy Officer
          U.S. Department of Homeland Security
                     (703) 235-0780


                                                                  Defs. 0219
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 3 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 4 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 5 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 6 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 7 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 8 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 9 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 10 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 11 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 12 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 13 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 14 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 15 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 16 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 17 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 18 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 19 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 20 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 21 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 22 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 23 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 24 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 25 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 26 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 27 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 28 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 29 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 30 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 31 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 32 of 52




                                                                Defs. 0249
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 33 of 52




                                                                Defs. 0250
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 34 of 52




                                                                Defs. 0251
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 35 of 52




                                                                Defs. 0252
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 36 of 52




                                                                Defs. 0253
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 37 of 52




                                                                Defs. 0254
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 38 of 52




                                                                Defs. 0255
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 39 of 52




                                                                Defs. 0256
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 40 of 52




                                                                Defs. 0257
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 41 of 52




                                                                Defs. 0258
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 42 of 52
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 43 of 52




                                                               Defs. 0260
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 44 of 52




                                                               Defs. 0261
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 45 of 52




                                                               Defs. 0262
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 46 of 52




                                                               Defs. 0263
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 47 of 52




                                                               Defs. 0264
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 48 of 52




                                                               Defs. 0265
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 49 of 52




                                                               Defs. 0266
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 50 of 52




                                                               Defs. 0267
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 51 of 52




                                                                Defs. 0268
Case 1:17-cv-11730-DJC Document 98-3 Filed 06/06/19 Page 52 of 52




                                                                Defs. 0269
